Case 2:21-mj-00004-PMS Document1 Filed 07/08/21 Page lof? Pageid#: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

 

HEARS OFACEUS. Distro
ATABINGDON, ya | COURT

UNITED STATES DISTRICT COURT FLED
for the JUL 02g 2024

Wester District of Virginia [| sane pro(dy
‘od Ut U
In the Matter of the Search of C

(Briefly describe the property to be searched “As tw . uf
Case No. a sok I. M1 |

oe

or identify the person-by name and address)
DNA sample from Angel Guevara through oral buccal
swabs, also known as saliva swabs, more fully described )
in Attachment A, attached hereto )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason. to believe that on the following person or property (identify the person or describe the
Property to be searched and give its location):

 

See Attachment A
locatedinthe _ __~Westem _ District of Virginia , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Offense Description

18 uGedt SESE? bode Section Attempt to Commit Murder.
2 and 1113

The application is based on these facts:
See Attached Affidavit

© Continued on the attached sheet.

0 Delayed notice of days (give exact ending date if more than 30 days: } is requested’
under 18 U.S.C. §3 3103a, ‘the basis of which is set forth on the attached sheet.

AoA

Applicant's signature
Special Agent Chad Potter

 

 

 

\ { | Printed name and title
te le onveal 'y
Sworn to before me and-si i ;
J [ Prmel, Mosaak
Date: Wlay
Judge’s signature
City and state: Abingdon, VA Magistrate Judge Pamela Sargent

 

 

Printed name and title
Case 2:21-mj-00004-PMS Document1 Filed 07/08/21 Page 2of7 Pageid#: 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Chad Potter, a Special Agent (SA) with the Federal Bureau of Investigation (FB),

having been duly sworn, depose and state as follows:
INTRODUCTION

1. This affidavit is submitted in support of an application to obtain a search warrant
authorizing the collection of full set DNA samples from inmate Angel Guevara Reg, #12552-111
(Guevara), by way of an oral buccal swab collection. Inmate Guevara is currently housed at
United States Penitentiary in Lee County, Virginia. Based on my training and experience, I
believe that the requested DNA samples will yield evidence that Guevara was involved in an

attemipted murder in cell 308 in the H unit of United States Penitentiary Lee on January 15, 2020.

2. I have not included every fact known to me concerning this investigation. I have
only included those facts that establish probable cause to believe that the collection of DNA from
Guevara will provide evidence to support he was involved in a violation of Title 18 United States

Code Sections 2 and 1113 (attempt to commit murder).

AGENT BACKGROUND
3. Asa Special Agent with the FBI, I am an investigative law enforcement officer of
the United States within the meaning of Title 18, United States Code, Section. 3052, which
specifically authorizes FBI Special Agents, and officials of the FBI, to make arrests, carry
firearms, and serve warrants. Title 18, United States Code, Section 3107 empowers FBI Special
Agents and officials to make seizures under warrants for violations of federal statutes. I am

currently assigned to the Richmond division of the FBI, Bristol Resident Agency and have been
Case 2:21-mj-00004-PMS Document 1 Filed 07/08/21 Page 3o0f7 Pageid#: 3

since March 22, 2020. I received my initial training and instruction to become a Special Agent
at the FBI Academy located in Quantico, Virginia, where I received training concerning
violations of the United States criminal statutes. I have been assigned a variety of criminal cases,
including violent crimes, sexual exploitation of children, financial crimes, and online threats.

4, Among other duties, I am currently involved in an investigation related to the
assault that occurred at USP Lee in January 2020. This investigation led to the indictment of five
co-conspirators, including the subject of this search warrant application. See 2:21CRO0001. The
below is a summary of the probable cause in this case supporting a search warrant. As a result of
my own personal experiences, the training I haye received, and the information that I have

obtained from working with other experienced law enforcement officers, I know the following:

STATEMENT OF PROBABLE CAUSE
5. On January 15, 2020, several members of the Mara Salvatrucha (MS-13) gang
attacked the leader of the Mexican Mafia gang, Anthony Zaragoza (Mexican Mafia Leader
“Coco”), in the H-unit cell block at United States Penitentiary Lee in the Western District of
Virginia. Special Agents with the FBI reviewed video footage captured by video cameras
located in the cell block which showed the above-described assault and showed the events

described in paragraphs 6 — 10 below.

6. On January 15, 2020, inmates Moris Flores #12548-111 (MS-13 leader
“Playboy”) and Angel Guevara #12552-111 (MS-13 “Pelon”) entered H unit cell 308, which

was then occupied by Zaragoza.

7. Immediately after Flores and Guevara entered cell 308, the door was closed and

inmates Julio Chavez #15920-055 (MS-13), German Hernandez #46789-308 (MS-13
bigs enn pecan te TEE at TE Stat

Case 2:21-mj-00004-PMS Document1 Filed 07/08/21 Page 4of7 Pageid#: 4

“Terrible”), and Carlos Almonte #30129-058 (MS-13 “Ravioso”) surrounded the cell door and

held the cell door closed.

8. Inmates Victor Flores #46820-112 (Mexican Mafia “Wicked”) and Otto Fisch
#06779-748 (Sureno “Stocky”) came down the stairs and approached the cell door in an effort to
assist Zaragoza. Inmate Almonte struck inmate Victor Flores in the chest with a homemade

weapon.

9. Inmates Almonte, Chavez, and Hernandez fought with inmate Victor Flores and
other inmates outside the door to H-unit cell 308 to prevent interference with the ongoing attack

on Zaragoza.

10. During the attack, the door.to H-unit cell 308 opened and inmates Zaragoza,
Moris Flores, and Guevara fell out of cell 308, with inmate Zaragoza visibly injured and bloody.
Inmates Moris Flores and Guevara continued to strike Zaragoza with homemade weapons and

closed fist strikes outside of cell 308. Zaragoza sustained multiple stab and puncture wounds,

11, In the immediate aftermath of the attack, prison Corrections Officers and
investigators secured the scene, catalogued, and collected physical evidence from the attack,
including metal shanks, weapons fashioned from metal objects and used by the assailants during

the attack. There were traces of what appeared to be human blood on these items.

12. On February 9, 2021, a grand jury in the Western District of Virginia returned a
five-count indictment charging inmates Almonte, Chavez, Hernandez, Moris Flores, and.
Guevara with attempting to murder Zaragoza, in violation of 18 United States Code Sections 2

and 1113, in addition to other charges.
Case 2:21-mj-00004-PMS Document1 Filed 07/08/21 Page5of7 Pageid#: 5

CONCLUSION
- 13, Based on my investigation, I believe Guevara was involved in the attack on

January 15, 2020, and there is probable cause to believe that the collection of DNA (buccal oral
swab) samples from Guevara may yield evidence to show inmates Moris Flores, Guevara,
Chavez, Almonte, and Hernandez attempted to-murder Zaragoza, in violation of 18 United States
Code Sections 2 and 1113. Specifically, the DNA sample of Guevara will assist investigators in
the process of a pre-extraction separation of mixed source DNA conducted on the various
weapons collected from the scene. In other words, forensic scientists will be able to use reliable
forensic methods to compare extracted DNA samples, recovered from the various weapons, with

known DNA samples drawn from. Guevara.

14.  Guevara’s DNA will be compared to that of DNA found present on evidence
collected in the H-unit cell block area of United States Penitentiary Lee, where the attack on

Zaragoza took place, including DNA found on homemade weapons and clothing.

15, For the above reasons, I respectfully request this Court issue a search warrant
authorizing the FBI to search Angel Guevara, as outlined in Attachment A, in order to collect a

DNA sample from Guevara by obtaining an oral buccal swab sample.

Respectfully submitted,

Zod AE

' Chad Potter
Special Agent
Federal Bureau of Investigation
Case 2:21-mj-00004-PMS Document 1 ' Filed 07/08/21 Page 6of7 Pageid#: 6

| to | ho nica | | .
Subscribed and sworn to befor me’on , July 2021.

UNYTED STATES MAGISTRATE sect
Case 2:21-mj-00004-PMS Document1 Filed 07/08/21 Page 7of7 Pageid#: 7

ATTACHMENT A
PERSON TO BE SEARCHED

Angel Guevara - Federal Bureau of Prison custody.

ATTACHMENT B
THINGS TO BE SEARCHED

A DNA sample from Angel Guevara, in the form of buccal cells on an oral swab. The oral swab
will be collected from the inside cheek portion of the mouth to sufficiently collect buccal cells.
